Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-23, 25-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner’s comments and suggestions regarding SLAM: The SLAM constructs or updates a map of an unknown environment where there is limited or no access to a GPS signal. The applicant may elaborate and highlight an improvement of using SLAM to generate mapping and location. 
The rejections of nonstatutory double patenting from previous office action are still maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-23, 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mihelich et al., US 2015/0193982 A1, hereinafter Mihelich, and further in view of Le Grand et al., US 20180077534 A1, hereinafter Le Grand.


Mihelich teaches a method comprising:  receiving, by a remote central processing unit, a first path map with a first starting point (see [0032] discloses the electronic device 100 may access a cloud service or other remote processing system 240 via one or more networks 242 (e.g., a local area network, wide area network, or the internet) to obtain supplemental information for a provided service, such as AR overlay information, VR imagery, location information for other devices, and the like. 
The examiner interprets the remote processing system 240 of fig. 2 as the remote central processing unit of the claim feature. The electronic device 100 of fig. 2 as the slam gear set of the claim feature. And 
Mihelich discloses at [0020] fig. 1 illustrates an electronic device 100 configured to support location-based functionality, such as simultaneous location and mapping (SLAM), visual odometry, augmented reality (AR), and virtual reality (VR) techniques, using image and non-image sensor data in accordance with at least one embodiment of the present disclosure. The electronic device 100 can include a portable user device, such as a tablet computer, computing-enabled cellular phone (e.g., a "smartphone"), a notebook computer, a personal digital assistant (PDA), a gaming system remote, a television remote, and the like);
Mihelich may not explicitly specify determining, by the remote central processing unit, a relative location of a first simultaneous location and mapping (SLAM) gear set to the first starting point, based upon the first path map, wherein the first path map was created by a first SLAM gear set including a mapping system, and a user-perspective determination system.
see #112 of fig. 1 and [0038] discloses server system 112 is communicatively coupled to the databases 105 and 110. Further, a client device 135 can access the server system 112 via a communication network 140. The client device 135 can be similar to the portable devices that contribute traces to the databases 105 and 110.), a relative location of a first simultaneous location and mapping (SLAM) gear set to the first starting point (i.e. #135 of fig. 1, see [0031] discloses a localization task typically starts with a point or path to localize an existing map. Localization then can proceed by recognizing map characteristics along the way. Thus, SLAM is useful where neither mapping using known locations nor localization using an existing map is available).
Le Grand teaches at [0029] that processing wireless signal readings from multiple portable devices (the examiner believes the multiple device may be considered as the multiple SLAM gear sets of the current claimed invention) in a geographic area to determine the locations of these portable devices at different times, the locations of sources of the wireless signals and, in some cases, the locations of other obstacles that affect the movement of the portable devices and/or signal propagation. To this end, system and methods of this disclosure can use simultaneous localization and mapping (SLAM) techniques, which allow joint estimation of locations and map features.
Thus, it would have been obvious to one of ordinary skill in the art to combine/recognize the teachings of Le Grand into teachings of Mihelich in order to generate mapping of a location that is obscured by tall buildings outdoors and occluded by walls and walls indoors.

Claim 2. 
Mihelich at [0053] FIG. 8A illustrates an example implementation of a location-based service that facilitates object measurement in accordance with at least one embodiment. In this implementation, the ability of an electronic device 800 to accurately pinpoint its relative position using one or a combination of position-determining techniques such as visual odometry, GPS, inertial navigation, and the like, is leveraged to enable accurate measurement of one or more dimensions of a physical object. From these dimensions, other physical measurements of the physical object may be determined, such as an area of a feature of the object, a volume of the object, an angle of a plane or edge of the object relative to gravity or another edge or plane, and the like.

Claim 3. 
The method of claim 1 wherein the first starting point is outdoors and the first SLAM gear set is indoors. See Mihelich fig. 7.

Claim 4. 
The method of claim 1 the first SLAM gear set comprising a handheld electronic device. See Mihelich fig. 7 #700.

Claim 5. 
The method of claim 4 the handheld electronic comprising a mobile phone. See Mihelich at [0020] discloses the electronic device 100 can include a portable user device, such as a tablet computer, computing-enabled cellular phone (e.g., a "smartphone"), a notebook computer, a personal digital assistant (PDA), a gaming system remote, a television remote, and the like. In other embodiments, the electronic device 100 can include a fixture device, such as medical imaging equipment, a security imaging camera system, an industrial robot control system, a drone control system, and the like. For ease of illustration, the electronic device 100 is generally described herein in the example context of a portable user device, such as a tablet computer or a smartphone; however, the electronic device 100 is not limited to these example implementations.

Claim 6. 
The method of claim 1 the method further comprising: producing visual data correlating the relative location of the first SLAM gear set to the first starting point; and, displaying the visual correlating the relative location of the first SLAM gear set to the first starting point via a means of display. See Mihelich at [0026] to illustrate, in the depicted example of FIG. 1, the local environment is a museum of art, and the electronic device 100 is in communication with a remote server or other cloud service that maintains a database of information regarding the artwork currently on display in the museum (one example of supplemental information 126). This database identifies the corresponding artwork based on relative locations within the museum. Accordingly, the electronic device 100 can determine a relative orientation/position of the electronic device 100 as described above and herein, and from this relative orientation/position determine the identity of artwork 130 captured by the imaging cameras 106, 108 based on the point of view of the imaging cameras 106, 108 while in this orientation/position. With the artwork 130 so identified, the electronic device 100 can query the database to determine information regarding the artwork 130, and provide a graphical representation of this information as a graphical overlay 132 associated with the depiction of the artwork 130 on the display 104 of the electronic device 100. 
Le Grand teaches at [0052] the SLAM engine 115, traces from different portable devices can be considered statistically independent from each other. However, some implementation of the SLAM engine 115 account for possible correlations between traces, e.g., where pedestrians likely walk along the same path.

Claim 7 is rejected with similar reasons as set forth in claim 1, above. Regarding one virtual point, Mihelich at [0061] teaches as the virtual ball is travelling across a grass lawn, the user may run behind the virtual ball, and the AR overlay updates the view of the virtual ball to reflect the changing perspective, the examiner believes the virtual ball can be interpreted as one virtual point.

Claim 8. 
Mihelich teaches the non-transitory computer readable medium of claim 7 further containing instructions that, when executed by a simultaneous location and mapping (SLAM) gear set causes the first SLAM gear set to display, by at least the onboard display, visual data indicative of a relative location of at least one virtual point of interest to the first SLAM gear set. See fig. 5 illustrates the relative location of one virtual object respect to current position/orientation at the electronic devices 502, 504.
Claim 9 is rejected with similar reasons as set forth in claim 2, above. 
Claims 11-12 are rejected with similar reasons as set forth in claims 3-5, above.


Mihelich teaches the non-transitory computer readable medium of claim 8 wherein the at least one virtual point of interest is automatically generated. [0059] the image-based dimensional measurement technique also can be automated, rather than responding to user input.

Claim 14 is rejected with similar reasons as set forth in claim 1, above. Regarding one virtual point, Mihelich at [0061] teaches as the virtual ball is travelling across a grass lawn, the user may run behind the virtual ball, and the AR overlay updates the view of the virtual ball to reflect the changing perspective, the examiner believes the virtual ball can be interpreted as one virtual point.

Claim 15. 
Mihelich teaches the method of claim 14 wherein the at least one virtual point of interest is automatically generated. [0059] the image-based dimensional measurement technique also can be automated, rather than responding to user input.

Claim 16. 
Mihelich does not teach the method of claim 14 wherein the at least one virtual point of interest is associated with a movable entity (interpreted as robot), and the relative position of the at least one virtual point of interest is automatically updated to move with the movable entity as the movable entity to which the at least one virtual point of interest is attached moves.
But Le Grand teaches at [0029] the techniques discussed below relate to processing wireless signal readings from multiple portable devices in a geographic area to determine the locations of these portable devices at different times, the locations of sources of the wireless signals and, in some cases, the locations of other obstacles that affect the movement of the portable devices and/or signal propagation. To this end, system and methods of this disclosure can use simultaneous localization and mapping ( SLAM) techniques, which allow joint estimation of locations and map features.

Claim 17. 
Mihelich teaches the method of claim 14 wherein the method further comprises: producing visual data correlating the relative location of the at least one virtual point of interest to the first SLAM gear; and, displaying, by an electronic display, the visual data correlating the relative location of the at least one virtual point of interest to the first SLAM gear set. Mihelich at [0061] teaches as the virtual ball is travelling across a grass lawn, the user may run behind the virtual ball, and the AR overlay updates the view of the virtual ball to reflect the changing perspective, the examiner believes the virtual ball can be interpreted as one virtual point. 
Le Grand teaches at [0052] the SLAM engine 115, traces from different portable devices can be considered statistically independent from each other. However, some implementation of the SLAM engine 115 account for possible correlations between traces, e.g., where pedestrians likely walk along the same path.

Claim 18. 
Mihelich teaches the method of claim 17 wherein the method further comprises causing the at least one virtual point of interest to be included or disregarded in the process of producing visual data correlating the relative location of the first SLAM gear set to the at least one virtual Mihelich at [0061] teaches as the virtual ball is travelling across a grass lawn, the user may run behind the virtual ball, and the AR overlay updates the view of the virtual ball to reflect the changing perspective, the examiner believes the virtual ball can be interpreted as one virtual point.
Le Grand teaches at [0052] the SLAM engine 115, traces from different portable devices can be considered statistically independent from each other. However, some implementation of the SLAM engine 115 account for possible correlations between traces, e.g., where pedestrians likely walk along the same path.
Claim 19 is rejected with the same reasons as set forth in claim 4, above. 
Claim 20 is rejected with the same reasons as set forth in claim 5, above. 

Claim 21. 
Mihelich teaches the features of claim 21 similar to “receiving, by a central processing unit a first path map of a first path from a first starting point” recited in claim 1, above, however, see [0069] discloses if there are multiple electronic devices 1100 cooperating in this regard, the paths of the users may be made available to each of the multiple electronic devices via a cloud service, and thus the AR overlay 1104 at one of the electronic devices 1100 may depict the prior paths or locations of some or all of the other users, meaning the other users may be considered as the second SLAM gear set. 
Mihelich does not teach explicitly a second SLAM gear set comprising: correlating, by the central processing unit the first path map to the second path map, to determine a relative location of at least the a second simultaneous location and mapping (SLAM) gear set comprising a mapping system and a user-perspective determination system to a first SLAM gear set comprising a mapping system and a user-perspective determination system, 

But, Le Grand teaches at [0052] the SLAM engine 115, traces from different portable devices can be considered statistically independent from each other. However, some implementation of the SLAM engine 115 account for possible correlations between traces, e.g., where pedestrians likely walk along the same path.

Claim 22. 
Mihelich teaches the method of claim 21 further comprising receiving, by the central processing unit, the first SLAM gear set's mapping system's position and orientation and a first SLAM gear set user's perspective. Mihelich at [0061] teaches as the virtual ball is travelling across a grass lawn, the user may run behind the virtual ball, and the AR overlay updates the view of the virtual ball to reflect the changing perspective. 
wherein the data is produced by the first mapping system of the first SLAM gear set in concert with the first user-perspective determination system of the first SLAM gear set, and transmitted to the central processing unit by the first SLAM gear set. Le Grand teaches at [0044] the client device 135 may be a smartphone, a smart watch or another wearable device, a laptop computer, or a tablet computer, for example. While only one client device 135 is illustrated in FIG. 1 for simplicity, the server system 112 in general can service any number of client devices of various types.

Claim 23. 
Mihelich at [0061] teaches as the virtual ball is travelling across a grass lawn, the user may run behind the virtual ball, and the AR overlay updates the view of the virtual ball to reflect the changing perspective, the examiner believes the virtual ball’s data can be interpreted as one virtual data. Le Grand teaches at [0052] the SLAM engine 115, traces from different portable devices can be considered statistically independent from each other. However, some implementation of the SLAM engine 115 account for possible correlations between traces, e.g., where pedestrians likely walk along the same path.

Claim 25. 
Mihelich teaches the method of claim 21, wherein the first SLAM gear set is carried by a vehicle. [0034] the individualized density map 302 may be utilized when the location of the portable electronic device (the examiner believes the small device can be installed in a vehicle that involves large area) is sufficiently granular. To illustrate, each participating portable electronic device within the facility may use a software application or operating system (OS) feature that tracks and reports the position/orientation of the electronic device within ten centimeters using SLAM, visual odometry, or readings from the GPS sensor 222 (FIG. 2) and the gyroscope 224 (FIG. 2) and periodically reports the current position/orientation of the electronic device to a remote processing system via, e.g., a wireless connection. From this, the remote processing system may then collate the current positions/orientations of the reporting electronic devices and generate the density map 302 for the corresponding point in time. See also [0020] discloses the electronic device 100 can include a fixture device, such as medical imaging equipment, a security imaging camera system, an industrial robot control system, a drone control system, and the like.

Claim 26. 
Mihelich teaches the method of claim 23, wherein the means of display is in a location remote from the first SLAM gear set. [0037] In some implementations, the density map is generated by a remote processing system and maintained for use by entities affiliated with the operator of the remote processing system, such as in the HVAC management example above. In other implementations, the density map may be transmitted to the electronic devices in the facility for display to the user. To illustrate, the density map may be used to highlight the current concentration of visitors to a music festival, and this density map may be provided to the electronic devices of the visitors so that they can use the density map to identify the most popular venues or other points of interest and plan their visit accordingly.

Claim 27. 
Mihelich teaches the method of claim 21 wherein the first starting point and the second starting point are the same geographical point. See fig. 7 #704 and #706 or in fig. 8a points #806 and 808.

Claim 28. 
See fig. 5 3D #506 that can be considered as the first path.

Claim 29. 
Le Grand teaches the method of claim 21 wherein determining the relative location of at least the second SLAM gear set to at least the first SLAM gear set further comprises the use of GPS or cell tower triangulation. [0005] Generally speaking, a system of this disclosure obtains signals collected by multiple portable devices traversing a geographic area and applies simultaneous an optimization and mapping ( SLAM) techniques to efficiently and accurately determine the positions of the portable devices as well as signal sources. The signals can include wireless local area network (WLAN) transmissions such as WiFi beacons, personal area network (PAN) transmissions such as Bluetooth.RTM. beacons, and satellite positioning signals such as GPS signals, for example. As discussed in more detail below, some of the techniques of this disclosure relate to implementing SLAM using such constraints as GPS pseudoranges, building geometry, past movement of devices through the same geographic area, etc. Also [0044] the client device 135 may be a smartphone, a smart watch or another wearable device, a laptop computer, or a tablet computer, for example. While only one client device 135 is illustrated in FIG. 1 for simplicity, the server system 112 in general can service any number of client devices of various types.

Claim 30. 
Mihelich teaches the method of claim 21 wherein the first SLAM gear set comprises a handheld electronic device. See fig. 1 #100.

Claim 31. 
Mihelich teaches the method of claim 30 wherein the handheld electronic device comprises a mobile phone. See fig. 1 #100.

Claim 32. 
Mihelich teaches the method of claim 25 wherein the first SLAM gear set is carried by a vehicle in that the SLAM gear set comprises the vehicle electronics. See [0020] discloses the electronic device 100 can include a fixture device, such as medical imaging equipment, a security imaging camera system, an industrial robot control system, a drone control system, and the like.

Claim 33. 
Le Grand teaches the method of claim 16 wherein the movable entity is a second SLAM gear set. [0029] The techniques discussed below relate to processing wireless signal readings from multiple portable devices in a geographic area to determine the locations of these portable devices at different times, the locations of sources of the wireless signals and, in some cases, the locations of other obstacles that affect the movement of the portable devices and/or signal propagation. To this end, system and methods of this disclosure can use simultaneous localization and mapping ( SLAM) techniques, which allow joint estimation of locations and map features.

Claim 34.  
Mihelich at [0061] teaches as the virtual ball is travelling across a grass lawn, the user may run behind the virtual ball, and the AR overlay updates the view of the virtual ball to reflect the changing perspective, the examiner believes the virtual ball’s data can be interpreted as one virtual data. Le Grand teaches at [0052] the SLAM engine 115, traces from different portable devices can be considered statistically independent from each other. However, some implementation of the SLAM engine 115 account for possible correlations between traces, e.g., where pedestrians likely walk along the same path.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613